DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 21, 23-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstman et al. (5851079).
Regarding claim 1, Horstman discloses dosing dispenser for a flowable composition, the dosing dispenser comprising: a housing (20) defining a chamber (21); a plunger (40) movable within the chamber; a traveler (46) comprising a first end (top half of 46) and a second end (bottom half of 46) opposite the first end (Fig. 2), wherein the first end and the second end are at least partially retained within the chamber (Fig. 2), and wherein the traveler is configured to selectively position the plunger (Fig. 2); a driver (50) at least partially within the chamber, wherein the driver is rotatable relative to the housing about an axis of rotation and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber between a dispensed position and a filled position (Fig. 2), wherein the driver comprises an innermost end within the chamber (Fig. 2), and wherein at least a portion of the plunger is between the innermost end of the driver within the chamber and a dispensing end (24) of the housing (Fig. 2); and at least one member (58) comprising a clicking profile, wherein the at least one member is configured to provide auditory feedback based on rotation of the driver (col. 6, line 66 to col. 7, line 4), wherein the at least one member comprises an outer surface (the tips of resilient arms 58) facing outwards relative to the axis of rotation, and, when the dosing dispenser is assembled, the outer surface of the at least one member is an outermost extent of the driver and the at least one member (Fig. 4).
Regarding claim 4, the at least one member is an arm (58) that is rotatable with the driver and extends radially outwards from an arm location 2proximate to the driver and comprises an inner surface, the outer surface, and an end face (see annotated Fig. 4 below) extending between the inner surface and the outer surface, wherein the inner surface faces inwards and the outer surface faces outwards, and wherein the end face is circumferentially offset from the arm location where the arm extends from the driver (see annotated Fig. 4 below).

    PNG
    media_image1.png
    397
    641
    media_image1.png
    Greyscale

Regarding claim 7, the housing comprises the dispensing end and a second end (26) opposite from the dispensing end, and wherein the dosing dispenser further comprises a base (51) configured to rotate the driver, wherein a portion of the base extends through the second end of the housing into the chamber (Fig. 2).
Regarding claim 21, the driver comprises a drive screw (52).
Regarding claim 23, Horstman discloses a dosing dispenser comprising: a housing (20) defining a chamber and comprising a first end and a second end (Fig. 2), wherein the first end comprises a dispensing aperture (92); a traveler (46) movable within the chamber, wherein the traveler comprises a first end (top half of 46) and a second end (bottom half of 46) opposite from the first end, and wherein the first end and the second end are retained within the chamber such that the traveler is retained within the chamber when assembled (Fig. 2); a plunger (40) movable within the chamber; a base (51) rotatable relative to the housing; and a driving element (50) at least partially within the chamber and configured to movably position the plunger within the chamber along an axis in at least one direction within the chamber (Fig. 2), wherein the driving element is hollow (Fig. 2), wherein at least a portion of the plunger is between the driving element and the first end of the housing (Fig. 2), and wherein the traveler is movable relative to the driving element within the chamber (Fig. 2).
Regarding claim 24, the driving element comprises internal threading (52).
Regarding claim 25, a portion (54) of the base is not within the chamber, and wherein the base is operably connected to the driving element such that rotation of the base causes movement of the driving element (col. 5, lines 65-66).
Regarding claim 26, the plunger is independent from the traveler and the plunger is separable from the traveler (col. 5, lines 40-41).
Regarding claim 27, the plunger comprises an engagement feature (44) configured to selectively engage the traveler such that the traveler is selectively engaged with and disengaged from the plunger.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al. in view of Ford (EP300421A).
Regarding claim 5, the plunger comprises a first end (43) and a second end (45), wherein the first end comprises an end surface (43), wherein a sidewall extends from the first end to the second end (Fig. 3).
Horstman DIFFERS in that it does not disclose a rib extends outwards from the sidewall of the plunger. Attention, however, is directed to the Ford reference, which discloses a plunger (16) comprises a first end and a second end (Figs. 6A-6D), wherein the first end comprises an end surface (Figs. 6A-6D), wherein a sidewall (84, 86, 88) extends from the first end to the second end (Figs. 6A-6D), and wherein a rib (90) extends outwards from the sidewall of the plunger (Figs. 6A-6D; col. 8, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Horstman reference in view of the teachings of the Ford reference by adding a rib extending outwards from the sidewall of the plunger for the purpose of improving the fluid seal between the plunger and the housing.
Regarding claim 6, the rib is a first sealing member (90 of Ford) for forming a first fluid tight seal with the chamber (col. 8, lines 16-20 of Ford), and wherein the plunger further comprises a second sealing member (90 of Ford) for forming a second fluid tight seal within the chamber (col. 8, lines 16-20 of Ford) and a recessed portion (84 of Ford) disposed between the first sealing member and the second sealing member (Figs. 6A-6D of Ford).
Regarding claim 8, Horstman discloses a dosing dispenser comprising: a housing (20) defining a chamber and comprising a first dispensing end and a second end (Fig. 2); a plunger (40) movable within the chamber, wherein the plunger comprises a first end (43) and a second end (45), wherein the first end comprises an end surface (43), wherein a sidewall extends from the first end to the second end (Fig. 3); a traveler (46) comprising a first end (top half of 46) and a second end (bottom half of 46) opposite the first end (Fig. 2), wherein the first end and the second are retained within the chamber (Fig. 2), and wherein the traveler is configured to selectively position the plunger (Fig. 2); a driver (50) at least partially within the chamber (Fig. 2), wherein the driver is rotatable relative to the housing about an axis of rotation and is engaged with the traveler such that 3rotation of the driver movably positions the traveler within the chamber between a dispensed position and a filled position (Fig. 2), and wherein the end surface of the plunger is within the chamber between the driver and the first dispensing end (Fig. 2); and at least one member (58) rotatable with the driver and configured to provide auditory feedback based on rotation of the driver (col. 6, line 66 to col. 7, line 4), wherein the at least one member comprises an outer surface (the tips of resilient arms 58) facing outwards relative to the axis of rotation, and wherein, when the dosing dispenser is assembled, the outer surface of the at least one member is an outermost extent of the driver and the at least one member (Fig. 4).
Horstman DIFFERS in that it does not disclose a rib extends outwards from the sidewall of the plunger. Attention, however, is directed to the Ford reference, which discloses a plunger (16) comprises a rib (90) extending outwards from a sidewall of the plunger (Figs. 6A-6D; col. 8, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Horstman reference in view of the teachings of the Ford reference by adding a rib extending outwards from the sidewall of the plunger for the purpose of improving the fluid seal between the plunger and the housing.
Regarding claim 9, the at least one member is an arm (58 of Horstman) that extends radially outwards from an arm location proximate to the driver and comprises an inner surface, the outer surface, and an end face extending between the inner surface and the outer surface (see annotated Fig. 4 of Horstman above), wherein the inner surface faces inwards and the outer surface faces outwards, and wherein the end face is circumferentially offset from the arm location where the arm extends from the driver (see annotated Fig. 4 of Horstman above).
Regarding claim 11, further comprising a base (51 of Horstman) configured to rotate the driver, wherein a portion of the base extends through the second end of the housing into the chamber (Fig. 2 of Horstman).
Regarding claim 12, the rib is a first rib (90 of Ford), and wherein the plunger further comprises a second rib (90 of Ford) extending outwards from the sidewall of the plunger (Figs. 6A-6D of Ford).
Regarding claim 14, the at least one member is an arm (58 of Horstman), and wherein the arm comprises a non-uniform profile along a length of the arm (part of the arm 58 is bent at an angle relative to another part of the arm along its length as shown in Fig. 4).
Claim(s) 15-17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al. in view of Ellsworth et al. (9820551).
Regarding claim 15, Horstman discloses a dosing dispenser for a flowable composition, the dosing dispenser comprising: a housing assembly (20) defining a chamber and comprising a first dispensing end and a second end (Fig. 2), wherein the second end comprises an end wall (30), wherein the end wall defines an aperture (Fig. 2); a plunger (40) movable within the chamber; a traveler (46) at least partially within the chamber and configured to selectively position the plunger; a driver (50) at least partially within the chamber, wherein the driver is rotatable relative to the housing and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber (Fig. 2), wherein at least a portion of the plunger is within the chamber between the driver and the first dispensing end (Fig. 2); and a base (51) configured to rotate the driver, wherein a portion of the base extends through the aperture defined in the end wall of the second end of the housing assembly and into the chamber (Fig. 2).
Horstman DIFFERS in that it does not disclose a transverse dimension of the aperture is less than a transverse dimension of the chamber. Attention, however, is directed to the Ellsworth reference, which discloses a transverse dimension of an aperture (170) is less than a transverse dimension of a chamber (110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Horstman reference in view of the teachings of the Ellsworth reference by constructing the dispenser such that the transverse dimension of the chamber is larger than the transverse dimension of the aperture for the purpose of increasing the size of the chamber so that it can hold more product while at the same time maintaining the original size of the manually operated base. Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to increase the transverse dimension of the chamber relative to the transverse dimension of the aperture as claimed because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the aperture of Horstman because the Horstman aperture and the claimed aperture perform the same function of securing the base to the housing. Therefore, it would have been an obvious matter of design choice to modify Horstman to obtain the invention as specified in the claim.
Regarding claim 16, the housing assembly comprises a housing (20 of Horstman) and a base support (51 of Horstman), and wherein at least a portion (54 of Horstman) of the base is proximate to the second end but not within the chamber.
Regarding claim 17, the dispenser further comprising at least one arm (58 of Horstman) comprising a clicking profile (col. 6, line 66 to col. 7, line 13 of Horstman), wherein the at least one arm is configured to provide auditory feedback based on rotation of the driver (col. 6, line 66 to col. 7, line 13 of Horstman), and wherein the at least one arm is rotatable with the driver (col. 6, line 66 to col. 7, line 13 of Horstman).
Regarding claim 28, the plunger is independent from the traveler such that the plunger is separable from the traveler (col. 5, lines 40-41 of Horstman).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horstman et al. in view of Ellsworth et al. as applied to claim 15 above, and further in view of Ford (EP300421A).
Regarding claim 19, the plunger comprises a first end (43 of Horstman) and a second end (45 of Horstman), wherein the first end comprises an end surface (43 of Horstman), wherein a sidewall extends from the first end to the second end (Fig. 3 of Horstman).
Horstman as modified by Ellsworth DIFFERS in that it does not disclose a rib extends outwards from the sidewall of the plunger. Attention, however, is directed to the Ford reference, which discloses a plunger (16) comprises a rib (90) extending outwards from a sidewall of the plunger (Figs. 6A-6D; col. 8, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Horstman reference in view of the teachings of the Ford reference by adding a rib extending outwards from the sidewall of the plunger for the purpose of improving the fluid seal between the plunger and the housing.
Regarding claim 20, the plunger comprises a first end (43 of Horstman) and a second end (45 of Horstman), wherein the first end comprises an end surface (43 of Horstman).
Horstman as modified by Ellsworth DIFFERS in that it does not disclose the plunger includes a first sealing member disposed adjacent the first end of the plunger for forming a first fluid tight seal within the chamber. Attention, however, is directed to the Ford reference, which discloses a plunger (16) including a first sealing member (90) disposed adjacent a first end of the plunger for forming a first fluid tight seal within the chamber (Figs. 6A-6D; col. 8, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Horstman reference in view of the teachings of the Ford reference by adding a first sealing member adjacent the first end of the plunger for the purpose of improving the fluid seal between the plunger and the housing.
Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (8936408) in view of Horstman et al. (5851079).
Regarding claim 1, Fukumoto discloses dosing dispenser for a flowable composition, the dosing dispenser comprising: a housing (10) defining a chamber (Fig. 3c); a plunger (the front portion of 18 comprising seal portions 18a) movable within the chamber; a traveler (18b) comprising a first end (top half of 18b) and a second end (bottom half of 18b) opposite the first end, wherein the first end and the second end are at least partially retained within the chamber (Figs. 1b and 2b), and wherein the traveler is configured to selectively position the plunger (Figs. 1b and 2b); a driver (40) at least partially within the chamber (Figs. 1b and 2b), wherein the driver is rotatable relative to the housing about an axis of rotation and is engaged with the traveler such that rotation of the driver movably positions the traveler within the chamber between a dispensed position and a filled position (Figs. 1b and 2b), wherein the driver comprises an innermost end within the chamber (Figs. 1b and 2b), and wherein at least a portion of the plunger is between the innermost end of the driver within the chamber and a dispensing end (10a) of the housing (Figs. 1b and 2b); and at least one member (44) comprising a clicking profile (col. 8, lines 24-35), wherein the at least one member is configured to provide a click based on rotation of the driver (col. 8, lines 24-35), wherein the at least one member comprises an outer surface facing outwards relative to the axis of rotation, and, when the dosing dispenser is assembled, the outer surface of the at least one member is an outermost extent of the driver and the at least one member (Figs. 5a and 5e).
Fukumoto DIFFERS in that it does not disclose the at least one member is configured to provide auditory feedback. Attention, however, is directed to the Horstman reference, which discloses at least one member (58) configured to provide auditory feedback (col. 6, line 66 to col. 7, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Fukumoto reference in view of the teachings of the Horstman reference by configuring the at least one member to provide auditory feedback for the purpose of providing an audible indication to the user when operating the dispenser.
Regarding claim 22, the driver comprises external threading (col. 6, lines 29-30 of Fukumoto).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 11, 12, 14-17, and 19-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754